
	
		I
		111th CONGRESS
		1st Session
		H. R. 1712
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mrs. Blackburn (for
			 herself, Mr. Gingrey of Georgia,
			 Mr. Marchant,
			 Mr. Westmoreland,
			 Ms. Ginny Brown-Waite of Florida, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to establish
		  a Social Security Surplus Protection Account in the Federal Old-Age and
		  Survivors Insurance Trust Fund to hold the Social Security surplus, to provide
		  for suspension of investment of amounts held in the Account until enactment of
		  legislation providing for investment of the Trust Fund in investment vehicles
		  other than obligations of the United States, and to establish a Social Security
		  Investment Commission to make recommendations for alternative forms of
		  investment of the Social Security surplus in the Trust Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Savings for Seniors Act of
			 2009.
		2.Interim
			 protections for social security trust fund surplus
			(a)In
			 generalSection 201(d) of the Social Security Act (42 U.S.C.
			 402(d)) is amended—
				(1)by
			 striking It shall be the duty and inserting (1) Except as
			 provided in paragraph (2), it shall be the duty; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)(A)There is established in
				the Federal Old-Age and Survivors Insurance Trust Fund a Social Security
				Surplus Protection Account. As soon as practicable after each fiscal year after
				fiscal year 2011, the Managing Trustee shall transfer to the Account, from
				amounts otherwise available in the Trust Fund, amounts equivalent to the social
				security surplus for such fiscal year. Such amounts shall be transferred from
				time to time to the Account, such amounts to be determined on the basis of
				estimates by the Managing Trustee, and proper adjustments shall be made in
				amounts subsequently transferred to the extent prior estimates were in excess
				of or were less than the correct amount.
							(B)For purposes of subparagraph (A), the
				term social security surplus means, for any fiscal year, the
				excess, if any, of—
								(i)the sum of—
									(I)the taxes imposed for such fiscal
				year by chapter 21 (other than sections 3101(b) and 3111(b)) of the Internal
				Revenue Code of 1986 with respect to wages (as defined in section 3121 of such
				Code) reported to the Secretary of the Treasury or his delegates pursuant to
				subtitle F of such Code, as determined by the Secretary of the Treasury by
				applying the applicable rates of tax under such chapter 21 (other than sections
				3101(b) and 3111(b)) to such wages, less the amounts specified in clause (1) of
				subsection (b) of this section for such fiscal year,
									(II)the taxes imposed by chapter 2
				(other than section 1401(b)) of the Internal Revenue Code of 1986 with respect
				to self-employment income (as defined in section 1402 of such Code) reported to
				the Secretary of the Treasury on tax returns under subtitle F of such Code, as
				determined by the Secretary of the Treasury be applying the applicable rate of
				tax under such chapter (other than section 1401(b)) to such self-employment
				income, less the amounts specified in clause (2) of subsection (b) of this
				section for such fiscal year, and
									(III)the amount equivalent to the
				aggregate increase in tax liabilities under chapter 1 of the Internal Revenue
				Code of 1986 which is attributable to the application of sections 86 and
				871(a)(3) of such Code to payments from the Trust Fund, over
									(ii)the sum of—
									(I)benefits paid from the Trust Fund
				during the fiscal year, and
									(II)amounts authorized to be made
				available from the Trust Fund under subsection (g) of this section which are
				paid from the Trust Fund during such fiscal year.
									(C)Notwithstanding paragraph (1), the
				balance in the Account shall not be available for investment by the Managing
				Trustee.
							(D)(i)The preceding provisions
				of this paragraph shall not apply with respect to fiscal years commencing with
				or after the first fiscal year, after fiscal year 2011, for which a provision
				of law Federal law takes effect and authorizes, for amounts in the Trust Fund,
				an investment vehicle other than obligations of the United States resulting in
				the transfer of Trust Fund assets to the general fund of the Treasury.
								(ii)A provision of Federal law shall be
				deemed to meet the requirements of clause (i) if such provision includes the
				the following: This Act shall be considered to be a provision of Federal
				law meeting the requirements of section 201(d)(2)(D)(i) of the Social Security
				Act..
								.
				3.Social Security
			 Investment Commission
			(a)EstablishmentThere
			 is established in the executive branch of the Government a Social Security
			 Investment Commission.
			(b)Study and
			 reportAs soon as practicable
			 after the date of the enactment of this Act, the Commission shall conduct a
			 study to ascertain the most effective vehicles for investment of the Federal
			 Old-Age and Survivors Insurance Trust Fund, other than investment in the form
			 of obligations of the United States resulting in the transfer of Trust Fund
			 assets to the general fund of the Treasury. Not later than October 1, 2011, the
			 Commission shall submit a report to the President and to each House of the
			 Congress setting forth its recommendations for such vehicles for investment,
			 together with proposals for such administrative and legislative changes as the
			 Commission determines necessary to authorize and implement such
			 recommendations.
			(c)CompositionThe
			 Commission shall be composed of—
				(1)3
			 members appointed by the President, of whom 1 shall be designated by the
			 President as Chairman;
				(2)2 members
			 appointed by the Speaker of the House of Representatives;
				(3)1 member appointed
			 by the minority leader of the House of Representatives;
				(4)2 members
			 appointed by the majority leader of the Senate; and
				(5)1 members
			 appointed by the minority leader of the Senate.
				(d)Membership
			 requirementsMembers of the Commission shall have substantial
			 experience, training, and expertise in the management of financial investments
			 and pension benefit plans.
			(e)Length of
			 appointmentsMembers of the Commission shall serve for the life
			 of the Commission. A vacancy on the Commission shall be filled in the manner in
			 which the original appointment was made and shall be subject to any conditions
			 that applied with respect to the original appointment.
			(f)Administrative
			 provisions
				(1)MeetingsThe
			 Commission shall meet—
					(A)not less than once
			 during each month; and
					(B)at additional
			 times at the call of the Chairman.
					(2)Exercise of
			 powers
					(A)In
			 generalThe Commission shall perform the functions and exercise
			 the powers of the Commission on a majority vote of a quorum of the Commission.
			 Three members of the Commission shall constitute a quorum for the transaction
			 of business.
					(B)VacanciesA
			 vacancy on the Commission shall not impair the authority of a quorum of the
			 Commission to perform the functions and exercise the powers of the
			 Commission.
					(g)Compensation
				(1)In
			 generalEach member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at the daily rate of
			 basic pay for level IV of the Executive Schedule for each day during which such
			 member is engaged in performing a function of the Commission.
				(2)ExpensesA
			 member of the Commission shall be paid travel, per diem, and other necessary
			 expenses under subchapter I of chapter 57 of title 5, United States Code, while
			 traveling away from such member's home or regular place of business in the
			 performance of the duties of the Commission.
				(h)TerminationThe
			 Commission shall terminate 90 days after the date of the submission of its
			 report pursuant to subsection (b).
			
